PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2326


DIANA LOUISE HOUCK; STEVEN G. TATE,

                 Plaintiffs - Appellants,

           v.

SUBSTITUTE TRUSTEE SERVICES, INC.,

                 Defendant - Appellee,

           and

LIFESTORE BANK; GRID FINANCIAL SERVICES, INC.,

                 Defendants.

-------------------------

PAULA STEINHILBER BERAN,

                 Court-Assigned Amicus Counsel.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.  David S. Cayer,
Magistrate Judge. (5:13-cv-00066-DSC)


Argued:   May 12, 2015                       Decided:   July 1, 2015


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Vacated, reversed in part, and remanded by published opinion.
Judge Niemeyer wrote the opinion, in which Judge Diaz and Judge
Floyd joined.
M. Shane Perry, COLLUM & PERRY, Mooresville, North Carolina, for
Appellants.  Jeffrey Allen Bunda, HUTCHENS LAW FIRM, Charlotte,
North Carolina, for Appellee. Paula Steinhilber Beran, TAVENNER
& BERAN, PLC, Richmond, Virginia, as Court-Assigned Amicus
Counsel.




                               2
NIEMEYER, Circuit Judge:

       Diana Houck commenced this action under 11 U.S.C. § 362(k),

alleging     that    the       defendants       foreclosed      on       and    sold   her

homestead in violation of the automatic stay triggered by her

filing of a Chapter 13 bankruptcy petition.                     The district court

granted the motion to dismiss filed by one of the defendants,

Substitute    Trustee      Services,      Inc.     (the    “Substitute          Trustee”),

concluding    that    Houck      failed     to    allege    facts        that    plausibly

supported her allegation that the violation of the automatic

stay   was   willful,      a    necessary       element    of   a    §    362(k)    claim.

Because we find to the contrary, we vacate the district court’s

judgment, reverse its order dismissing Houck’s claims against

the Substitute Trustee, and remand for further proceedings.


                                            I

       In 2000, Houck’s father deeded to her part of the family

farm located in Ashe County, North Carolina.                         After Houck had

secured financing from a predecessor to LifeStore Bank, F.S.A.,

she and her then-fiancé, Ricky Penley, placed a mobile home on

part of the homestead.

       In 2007, Houck refinanced the loan so that she and Penley

could remodel the family farmhouse, but within a year, she lost

her job and began having difficulty making her loan payments.

In the summer of 2009, after she and Penley were married, Houck


                                            3
asked LifeStore for a loan modification.               LifeStore, however,

referred her to Grid Financial Services, Inc., a debt collection

agency, which denied her request because she was unemployed.

Houck thereafter defaulted on her loan.

      In July 2011, the Hutchens Law Firm (formerly Hutchens,

Senter, Kellam & Pettit, P.A.) served Penley with a notice of

foreclosure.     To stop the foreclosure proceedings, Houck, acting

pro se, filed a Chapter 13 bankruptcy petition on September 12,

2011.    The next day, the Hutchens Law Firm notified the Clerk of

the   Superior   Court    of   Ashe    County   that   Houck     had     filed   a

bankruptcy     petition    and    consequently     that    all        foreclosure

proceedings had to be stayed.           A few weeks later, however, the

bankruptcy   court    dismissed    Houck’s      petition   because       she   had

failed to file certain schedules and statements in accordance

with applicable bankruptcy rules, and the Substitute Trustee, by

its counsel, the Hutchens Law Firm, reactivated the foreclosure

proceedings.

      On December 16, 2011, Houck, again acting pro se, filed a

second   Chapter     13   bankruptcy       petition,   again     to    stop    the

foreclosure proceedings.         On that same day, Penley called the

Hutchens Law Firm to notify it of the bankruptcy filing.                       The

employee of the Firm with whom Penley spoke acknowledged that

the Firm had a file for Houck.              Penley told the employee that

Houck had filed a second bankruptcy petition earlier that day,

                                       4
and he provided the employee with the new case number.                               On that

same day, Penley also contacted LifeStore to notify it of the

new bankruptcy petition.                LifeStore told Penley that it intended

to wait for notice from the bankruptcy court before taking any

action.

     On December 18, 2011, two days after Houck had filed her

second bankruptcy petition, the bankruptcy court ordered Houck

to   appear      and       show   cause       why     her     petition      should    not    be

dismissed.       Two days later, on December 20, 2011, the Substitute

Trustee,       represented        by    the    Hutchens       Law   Firm,     sold   Houck’s

homestead       at     a    foreclosure        sale.        The     following       day,    the

bankruptcy court dismissed Houck’s second bankruptcy petition.

Because Houck had filed the second petition with the purpose of

preventing the sale of her homestead and it had already been

sold,     she        did    not     object       to     the     petition’s       dismissal.

Thereafter, Penley endeavored unsuccessfully to undo the sale.

In March 2012, after the sheriff issued a notice to vacate,

Houck    and    Penley       left      the    homestead       and   moved    into    a   small

cabin.

     Houck retained counsel and commenced this action, naming as

defendants LifeStore, Grid Financial, and the Substitute Trustee

and asserting a claim against them under 11 U.S.C. § 362(k) for

violation       of    the   automatic         stay.     She     also     asserted     several

related state law claims.

                                                5
     The      Substitute        Trustee    filed       a     motion       to    dismiss       the

complaint       under    Federal     Rule        of    Civil        Procedure         12(b)(6),

contending      that     the    complaint    had      failed        to    allege       that   the

Substitute Trustee was aware of the second bankruptcy petition’s

filing at the time it conducted the foreclosure sale of Houck’s

homestead.       The district court granted the motion by order dated

October 1, 2013, concluding that Houck had “failed to allege

that [she] sent notice of the second petition to [the Substitute

Trustee] or that [the Substitute Trustee] had any notice of the

[bankruptcy] petition.”              Based on that deficiency, the court

also dismissed Houck’s related state law claims.                            On October 28,

2013,    Houck    filed    an     interlocutory            appeal    from       the    district

court’s       order    dismissing     her    claims          against       the     Substitute

Trustee.

     The      remaining        defendants,       LifeStore      and       Grid     Financial,

thereafter       filed    various    motions          to    dismiss       or     for    summary

judgment.        In one of those motions, Grid Financial contended

that the district court lacked subject matter jurisdiction over

Houck’s § 362(k) claim, maintaining that the provision did not

create    a    private     cause    of    action       that    could       be    adjudicated

outside of the bankruptcy court.                      By order dated February 20,

2014, the district court granted Grid Financial’s motion and

dismissed      Houck’s     complaint,       agreeing         that    it    lacked       subject

matter jurisdiction over Houck’s federal claim for violation of

                                             6
the automatic stay and declining to exercise its discretion to

adjudicate her state law claims.                  The Clerk of Court thereafter

entered judgment and closed the case.

        Subsequently,        we,    sua   sponte,       dismissed        Houck’s      pending

appeal of the district court’s October 1, 2013 order dismissing

the     Substitute       Trustee     because      it    had     been       taken     from    an

interlocutory order.            Houck v. Substitute Tr. Servs., Inc., 582

F. App’x 230, 230 (4th Cir. 2014) (per curiam).                                We concluded

further    that       the   jurisdictional        defect      was    not    cured      by   the

district       court’s       February      20,     2014       order        granting         Grid

Financial’s       motion      to    dismiss       for    lack       of    subject      matter

jurisdiction, as that order was also not final.                          Id. at 230 n.*.

        Thereafter,         Houck    filed       motions      requesting           that     the

district court reopen the case and reconsider its February 20,

2014 order.       The district court denied the motions, reiterating

that it had finally decided the case with that order.                                     Houck

then filed an unopposed motion in our court for clarification,

seeking to resolve her procedural predicament created by the

district       court’s      statement     that    its    February        20,    2014      order

finally closed the case and our contrary statement that that

order    was    not    final.       In    response,      we    recalled        the    mandate

issued on       our    dismissal     of    Houck’s      appeal      and     granted       panel

rehearing.



                                             7
     In   her   now-reopened      appeal,           Houck   contends     that,   in

dismissing her § 362(k) claim against the Substitute Trustee,

the district court applied the wrong legal standard for ruling

on a Rule 12(b)(6) motion and erroneously concluded that her

complaint failed to allege sufficient facts to state a plausible

claim for relief.


                                        II

     At the outset, we determine whether we have jurisdiction to

hear Houck’s appeal.      See, e.g., Chevron Corp. v. Page (In re

Naranjo), 768 F.3d 332, 342 (4th Cir. 2014).

     In its October 1, 2013 order, the district court granted

the Substitute Trustee’s motion to dismiss on the ground that

Houck’s   complaint    failed    to     allege       that   she   had    given   the

Substitute Trustee notice of her bankruptcy petition before the

Substitute Trustee sold her homestead, thus precluding any claim

that the Substitute Trustee’s conduct was willful.                      But because

LifeStore and Grid Financial were not parties to that motion and

remained defendants in the action, Houck’s appeal of the October

1 dismissal order was interlocutory.                  Moreover, Houck made no

request that the district court certify the order as a final

judgment under Federal Rule of Civil Procedure 54(b), although

it   appears    that    she     could        have     satisfied     that     rule’s

requirement.    See, e.g., Nystedt v. Nigro, 700 F.3d 25, 29 (1st


                                        8
Cir. 2012) (upholding a Rule 54(b) certification of an order

granting a Rule 12(b)(6) motion to dismiss filed by some but not

all   of   the     defendants).         Consequently,           we    dismissed        Houck’s

appeal     sua     sponte    because     it       was     not    taken          from   a    final

decision, as required by 28 U.S.C. § 1291(a).                                   Houck, 582 F.

App’x at 230.

      After Houck requested that we reconsider the effect of the

district      court’s        February       20,     2014        order       granting         Grid

Financial’s        motion     to    dismiss        for    lack       of     subject        matter

jurisdiction, we recalled our mandate and now hear this appeal

to consider her arguments.

      If the district court’s February 20, 2014 order, entered

several     months    after     the     court      had    dismissed         Houck’s        claims

against     the    Substitute       Trustee,        was    a    final       judgment,        then

Houck’s      appeal    might       be   reviewable         under          the    doctrine     of

cumulative finality -- a finality achieved by the cumulative

effect of the October 1, 2013 dismissal order and the February

20,   2014       dismissal    order.        See     Equip.       Fin.       Grp.,      Inc.    v.

Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992)

(recognizing        cumulative      finality        in     circumstances            where     all

claims     are    dismissed,       albeit     at    different        times,        before     the

appeal taken from the first dismissal order is considered).

      Upon close review of the district court’s February 20, 2014

order, we conclude that it was indeed a final judgment.                                In that

                                              9
order, the district court granted Grid Financial’s motion to

dismiss -- LifeStore was not a party to the motion -- concluding

that it did not have subject matter jurisdiction over Houck’s

§ 362(k) claim for violation of the Bankruptcy Code’s automatic

stay.    Because subject matter jurisdiction goes to the power of

the court to adjudicate a claim, an order dismissing a claim for

lack of subject matter jurisdiction necessarily dismisses the

claim as to all defendants.          And, indeed, the district court’s

February 20, 2014 order reflected this effect by dismissing the

entire complaint without limiting its ruling to any particular

party.     Consistently, the district court also directed the Clerk

of Court to enter judgment by way of a separate docket entry, as

required by Federal Rule of Civil Procedure 58 for entry of a

final judgment.      Finally, the court later confirmed that it had

intended    to   dismiss    the   entire   case   when   it   denied   Houck’s

motions to reopen the case and to reconsider its February 20,

2014 ruling.      Specifically, it stated that “[o]n February 20,

2014, the Court dismissed [Houck’s] only federal claim,” and it

declined to exercise supplemental jurisdiction over her pendent

state law claims.          Because the district court’s February 20,

2014 order disposed of the entire case, “leav[ing] nothing for

[it] to do,” United States v. Breeden, 366 F.3d 369, 372 (4th

Cir. 2004) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,

467 (1978)) (internal quotation marks omitted), the order was a

                                      10
final judgment.         This brings us to consideration of the doctrine

of cumulative finality.

       In Equipment Finance, we articulated the requirements for

application of the doctrine.               There, the district court granted

summary judgment to one of two defendants, and the plaintiff

appealed the district court’s order.                        Equip. Fin., 973 F.2d at

346-47.       While the appeal was pending, the plaintiff voluntarily

dismissed its claim against the second defendant.                             Id. at 347.

On appeal, we rejected the first defendant’s argument that we

lacked jurisdiction, concluding that the subsequent dismissal of

the    claim     against        the    remaining           defendant      prior    to   our

consideration         of      the     appeal        “effectively       satisfie[d]      the

finality requirements of Rule 54(b).”                            Id.   Noting that the

case’s “procedural circumstances . . . warrant[ed] a practical

approach to finality,” we recognized a doctrine of “cumulative

finality      where    all     joint    claims       or    all    multiple    parties   are

dismissed prior to the consideration of the appeal.”                              Id.   The

doctrine applies, however, only when the appellant appeals from

an    order    that    the     district    court          could    have   certified     for

immediate appeal under Rule 54(b).                        See In re Bryson, 406 F.3d

284, 287-89 (4th Cir. 2005).

       In     this    case,     the    district       court       dismissed    completely

Houck’s claims against the Substitute Trustee in its October 1,

2013 order, leaving open only her claims against LifeStore and

                                               11
Grid Financial.      Because the court could have certified such an

order as a final judgment under Rule 54(b) and because the court

later entered final judgment against the remaining defendants

with its February 20, 2014 order before we considered Houck’s

interlocutory     appeal,     we    conclude       that     the     doctrine    of

cumulative    finality       applies      and   that      we    therefore      have

jurisdiction to hear her appeal. 1


                                       III

     A second jurisdictional issue is presented by the district

court’s February 20, 2014 order, in which the court dismissed

Houck’s    federal   claim    on   the    ground   that    it     lacked    subject

matter jurisdiction.         Of course, if the court lacked subject

matter jurisdiction to hear Houck’s § 362(k) claim, it could not

have ruled on the Substitute Trustee’s Rule 12(b)(6) motion to

dismiss for failure to state a claim upon which relief could be

granted.

     As noted above, on February 20, 2014, the district court

concluded,    without    further       discussion,     that     a   claim     under


     1 Houck argues, unnecessarily as it turns out, that we could
hear her appeal under the collateral order doctrine.         That
doctrine, however, would not be applicable here, because Houck’s
claim against the Substitute Trustee was not a collateral matter
and Houck could well have obtained review of the dismissal order
on appeal from the final judgment. See generally Mohawk Indus.,
Inc. v. Carpenter, 558 U.S. 100 (2009); Swint v. Chambers Cnty.
Comm’n, 514 U.S. 35 (1995).


                                         12
§ 362(k)    for     violation    of   the    automatic     stay      could    only    be

brought in a bankruptcy court, not in a district court.                               It

relied for support on Scott v. Wells Fargo Home Mortgage, Inc.,

326 F. Supp. 2d 709, 719 (E.D. Va.), aff’d sub nom. Scott v.

Wells Fargo & Co., 67 F. App’x 238 (4th Cir. 2003) (per curiam),

where    the    district     court    stated,   “[I]t     is     doubtful      that    a

violation      of   § 362[k]    is    cognizable   in     this       Court.        While

§ 362[k]       arguably    creates    [a]    private     right       of   action     for

willful violation of [the] automatic stay, [it] does not create

a private cause of action outside of the Bankruptcy Court for

violations of [the] automatic stay.”               (Citation omitted).               The

Scott court in turn relied for support on Dashner v. Cate, 65

B.R. 492 (N.D. Iowa 1986).

      But      in   Dashner,    the   district     court       did    not     consider

§ 362(k) because, at the time of the stay violation at issue

there, § 362(k) had not yet been enacted.                 65 B.R. at 494.            The

Dashner court simply held that before 1984 -- i.e., before the

creation of what is now a § 362(k) cause of action -- nothing in

the     Bankruptcy    Code     “indicate[d]     that     Congress         intended    to

create a private right of action outside of [the] bankruptcy

court” for a violation of the automatic stay.                     Id. at 495.         To

reach that conclusion, the court pointed to Stacy v. Roanoke

Mem’l Hosps. (In re Stacy), 21 B.R. 49 (Bankr. W.D. Va. 1982).

The Stacy court likewise considered a pre-1984 violation of the

                                        13
automatic stay and concluded, “The proscriptive provision of the

Code in question here, the § 362 automatic stay provision, is

not a proscription to be enforced by a debtor or any third

party.    A stay is an order of the [bankruptcy] court, to be

enforced by the [bankruptcy] court.”             Id. at 52.

      Thus,   both   Dashner      and    Stacy,    on       which    Scott    relied,

analyzed the pre-1984 version of § 362, which lacked subsection

(k)’s private cause of action, and therefore are inapposite.

For that reason, neither the district court’s opinion in Scott

nor our unpublished, one-paragraph affirmance of that decision

supports the district court’s determination below that only a

bankruptcy court may entertain a § 362(k) claim.

      Both Houck and the Substitute Trustee now agree that the

district court erred in determining that it lacked jurisdiction

to   adjudicate   Houck’s    §    362(k)      claim.        But     because   subject

matter    jurisdiction     cannot       be    conferred      by     agreement,      see

McCorkle v. First Pa. Banking & Trust Co., 459 F.2d 243, 251

(4th Cir. 1972), we appointed counsel to submit an amicus curiae

brief defending the district court’s position on the issue. 2                        We

turn now to whether the district court erred in concluding that

it   lacked   subject    matter   jurisdiction         to    adjudicate       a   claim

brought under § 362(k).

      2We are grateful to Paula Steinhilber Beran, Esq., for
providing this “friend of the court” service to us.


                                         14
       As background, the filing of a bankruptcy petition operates

immediately to stay creditors from pursuing certain enumerated

collection actions against the debtor or the debtor’s estate.

See 11 U.S.C. § 362(a).               This automatic stay is “one of the

fundamental debtor protections provided by the bankruptcy laws.”

S. Rep. No. 95-989, at 54 (1978), reprinted in 1978 U.S.C.C.A.N.

5787, 5840.       “It gives the debtor a breathing spell from his

creditors” and “stops all collection efforts, all harassment,

and all foreclosure actions.”            Id.

       Before    1984,   when     Congress      enacted    §   362(k)    (designated

§ 362(h) when enacted), the automatic stay appeared to be merely

proscriptive.       Section       362(a)    provided      that   the    filing    of   a

bankruptcy petition “operates as a stay,” without prescribing

any   sanction    for    its    violation.        11    U.S.C.   §     362(a).     The

Bankruptcy Code simply gave the bankruptcy court authority to

administer the proscription.               For example, § 362(d) authorized

the    bankruptcy      court    to    “grant    relief    from    the    stay,”    and

§ 362(e) and § 362(f) otherwise authorized the bankruptcy court

to    regulate   the     stay’s      length,    conditions,      and    termination.

Thus, courts had held that the § 362(a) automatic-stay provision

did not provide a party with an independent right of action for

damages but rather with a procedural mechanism to be regulated

and enforced by the bankruptcy court.                  See, e.g., Stacy, 21 B.R.

at 52.

                                           15
       In    1984,    however,     with      the   enactment      of   the    Bankruptcy

Amendments and Federal Judgeship Act of 1984, Pub. L. No. 98-

353, 98 Stat. 333 (codified in scattered sections of 11 and 28

U.S.C.), Congress           created     a    private    cause    of    action      for   the

willful violation of a stay, authorizing an individual injured

by    any    such    violation     to       recover    damages.        See    11    U.S.C.

§ 362(k). 3        In creating the cause of action, Congress did not

specify which courts possess jurisdiction over a § 362(k) claim

for violation of the automatic stay.

       Under the Bankruptcy Amendments and Federal Judgeship Act,

the     district      courts       were      given     “original       and      exclusive

jurisdiction in all cases under title 11,” 28 U.S.C. § 1334(a),

and    “original      but    not    exclusive         jurisdiction      of    all    civil

proceedings arising under title 11, or arising in or related to

cases      under    title   11,”    id.      §   1334(b).       But    they   were       also



       3   Section 362(k) reads in full:

       (1) Except    as   provided   in   paragraph  (2),   an
       individual injured by any willful violation of a stay
       provided by this section shall recover actual damages,
       including   costs   and   attorneys’   fees,  and,   in
       appropriate   circumstances,   may    recover  punitive
       damages.

       (2) If such violation is based on an action taken by
       an entity in the good faith belief that subsection (h)
       applies to the debtor, the recovery under paragraph
       (1) of this subsection against such entity shall be
       limited to actual damages.



                                              16
authorized     to      refer    to    bankruptcy     judges     any    such   cases     or

proceedings.           See id. § 157(a); Exec. Benefits Ins. Agency v.

Arkison, 134 S. Ct. 2165, 2171 (2014).                      In addition, the Act

authorized the district courts to withdraw, in whole or in part,

any case or proceeding that they had referred.                          See 28 U.S.C.

§ 157(d).         In    short,       while   the    district    courts    were    given

jurisdiction over bankruptcy cases, Congress also delegated to

the bankruptcy courts, “as judicial officers of the [district

courts],” Wellness Int’l, Ltd. v. Sharif, 135 S. Ct. 1932, 1945

(2015)   (quoting        28    U.S.C.    §   151)     (internal       quotation   marks

omitted),     adjudicatory            authority,     subject      to    the   district

courts’ supervision as particularized in § 157 and the limits

imposed by the Constitution.                 In no circumstance, however, did

the   Act,   in     conferring        such   adjudicatory       authority,       give    a

bankruptcy court jurisdiction to the exclusion of a district

court.

      A claim under § 362(k) for violation of the automatic stay

is a cause of action arising under Title 11, and as such, a

district     court      has    jurisdiction        over   it.     Of    course,   under

§ 157(a), a district court may refer a § 362(k) claim to the

bankruptcy court.             If the § 362(k) claim did not “stem[] from

the bankruptcy itself or would [not] necessarily be resolved in

the claims allowance process,” Stern v. Marshall, 131 S. Ct.

2594, 2618 (2011), or would only “augment the bankruptcy estate

                                             17
and would otherwise exis[t] without regard to any bankruptcy

proceeding,”          Wellness,     135    S.        Ct.    at   1941    (alteration          in

original) (citation and internal quotation marks omitted), the

§ 157 referral would be for recommended findings of fact and

conclusions of law, see Exec. Benefits, 134 S. Ct. at 2171-72,

2175.     But even if the § 157 referral authorized the bankruptcy

court to adjudicate the claim to final judgment, it would not

deprive      the   district       court    of    jurisdiction.               See   28    U.S.C.

§ 1334(b); see also Justice Cometh, Ltd. v. Lambert, 426 F.3d

1342, 1343 (11th Cir. 2005) (per curiam); Price v. Rochford, 947

F.2d 829, 832 n.1 (7th Cir. 1991).                          But see Eastern Equip. &

Servs. Corp. v. Factory Point Nat’l Bank, 236 F.3d 117, 121 (2d

Cir. 2001) (per curiam) (stating, without considering 28 U.S.C.

§ 1334, that a § 362(k) claim “must be brought in the bankruptcy

court,       rather     than   in    the    district         court,      which       only    has

appellate jurisdiction over bankruptcy cases”).

       The     amicus     contends     that      jurisdiction           to    hear      Houck’s

§ 362(k) claim was vested solely in the bankruptcy court because

of a standing referral order, entered under § 157(a), which has

been in place in one form or another in the Western District of

North Carolina since July 30, 1984.                         At the time relevant to

this case, that order provided that “all bankruptcy matters”

were    “automatically         referred”        to    the    bankruptcy        judge.        The

amicus argues          that,   under      § 157(d),         until   such      time      as   that

                                            18
reference      is    withdrawn,          the      district        court      has     ceded       its

jurisdiction        to    the        bankruptcy      court.            She    maintains         that

§ 157(d)’s requirement that “cause” be shown for a discretionary

withdrawal of a referral confirms her interpretation.                                       See 28

U.S.C. § 157(d) (“The district court may withdraw, in whole or

in part, any case or proceeding referred under this section, on

its own motion or on timely motion of any party, for cause

shown” (emphasis added)).

       But nowhere in the text of § 157 is there any indication

that the provision is jurisdictional, as the amicus claims.                                       The

text    indicates        that    §     157   is     simply    a    procedural             mechanism

authorizing a bankruptcy court, upon referral from a district

court    (1)    to       hear        constitutionally         core       claims       to        final

judgment, subject to appeal in the district court, and (2) to

recommend      findings         of    fact     and    conclusions            of     law    to    the

district court in constitutionally non-core matters for de novo

review and final judgment by the district court.                                      See Exec.

Benefits, 134 S. Ct. at 2171-72, 2175.                            Indeed, in Stern, the

Court    observed        that     §    157     is    little       more       than    a     traffic

regulator,     directing         where       adjudication         of    bankruptcy         matters

can take place, and that it does not implicate subject matter

jurisdiction.        131 S. Ct. at 2607.              As the Court stated:

       Section 157 allocates the authority to enter final
       judgment between the bankruptcy court and the district


                                               19
       court.   That allocation does not implicate questions
       of subject matter jurisdiction.

Id. (emphasis added) (citation omitted); see also Home Ins. Co.

of Ill. v. Adco Oil Co., 154 F.3d 739, 742 (7th Cir. 1998) (“[A]

judge’s failure to follow orderly procedures [under § 157] for

allocating bankruptcy matters within a district court does not

deprive the court of subject-matter jurisdiction”).                            Consistent

with    its   ruling,       the        Stern    Court      held   that     because     the

provisions of § 157 were not jurisdictional, their proscriptions

could be waived.          131 S. Ct. at 2607-08.

       In the same vein, the fact that litigants may consent to a

bankruptcy court’s adjudication of a non-core proceeding also

indicates     that    §    157    is    not    jurisdictional.           See   28   U.S.C.

§ 157(c)(2)       (permitting            bankruptcy        courts    to        adjudicate

statutorily      non-core        proceedings        with   the    parties’      consent);

Wellness, 135 S. Ct. at 1939 (holding that bankruptcy courts

may, with the parties’ knowing and voluntary consent, adjudicate

Stern claims -- i.e., statutorily core but constitutionally non-

core proceedings).

       Thus, even if Houck’s § 362(k) claim was indeed subject to

the    Western       District      of     North      Carolina’s      standing        order

referring “all bankruptcy matters” to the bankruptcy court, the

district court’s failure to follow the procedural rule did not

deprive it of subject matter jurisdiction.                        The district court


                                               20
always had original jurisdiction over any bankruptcy matter, and

any breach of § 157 would “not implicate questions of subject

matter jurisdiction.”              Stern, 131 S. Ct. at 2607; see also Home

Ins. Co., 154 F.3d at 742.                While it may be that the district

court should have sent Houck’s § 362(k) claim to the bankruptcy

court   in      accordance     with   its    standing          order,      the   amicus     has

failed to explain how not doing so deprived the district court

of the original jurisdiction that Congress bestowed upon it by

way of § 1334.          See Justice Cometh, 426 F.3d at 1343 (stating

that, although the district courts may refer to the bankruptcy

courts proceedings arising under Title 11, “the explicit § 1334

grant      of   original      jurisdiction        over        Title   11     cases    clearly

forecloses        a   conclusion      that        the    district       court[s]       lack[]

subject matter jurisdiction over [§ 362(k) claims]”); Price, 947

F.2d    at      832   n.1    (observing      that       the     plaintiff’s         claim   for

willful violation of the automatic stay “should probably have

been    referred       to    the    bankruptcy          court    under       [the    district

court’s standing order of reference],” but deciding that “the

defect [was] not jurisdictional”).

       Moreover, neither Houck nor the Substitute Trustee objected

to   the     district       court’s   failure       to    refer       this    case     to   the

bankruptcy court.            Accordingly, any claim that the case should

have been tried in the bankruptcy court was waived or forfeited.

See Stern, 131 S. Ct. at 2607-08 (holding that the failure to

                                             21
raise the statutory limitations of § 157 amounted to a waiver or

forfeiture); Home Ins. Co., 154 F.3d at 742 (finding that the

district court had committed no reversible error in failing to

refer    the    matter       to   the    bankruptcy          court   because,      in     part,

neither of the parties challenged the district court’s decision

to hear the case).

      At   bottom,      we    hold      that    the     district     court    had    subject

matter jurisdiction over Houck’s § 362(k) claim and therefore

that the court had authority to rule on the Substitute Trustee’s

motion to dismiss Houck’s claims against it, to which we now

turn.


                                                IV

      On the merits, Houck contends that the district court erred

in dismissing, under Federal Rule of Civil Procedure 12(b)(6),

her § 362(k) claim against the Substitute Trustee, arguing that

the     court    applied       the      wrong        legal    standard     and     that     her

complaint was legally sufficient under the proper standard.

      In dismissing her claim, the district court applied the

standard:         “[I]f      after      taking        the    complaint’s     well-pleaded

factual allegations as true, a lawful alternative explanation

appears a more likely cause of the complained of behavior, the

claim    for    relief    is      not   plausible.”            (Citation     and    internal

quotation       marks     omitted).            The     court    then     found     that    the


                                                22
complaint      was      “replete       with     generalized         and    conclusory

allegations     that     the    [foreclosure]        sale     was    ‘improper’       or

‘conducted improperly’” and that “[t]he only specific factual

allegation      against     [the    Substitute        Trustee       was]     that     it

conducted the foreclosure sale in violation of the bankruptcy

stay.”    More specifically, the court focused on the elements of

a § 362(k) claim and noted that Houck had “failed to allege that

[she] sent notice of the second [bankruptcy] petition to [the

Substitute Trustee] or that [the Substitute Trustee] had any

notice    of   the     petition,”      thus    precluding     any    allegation       of

willfulness.

     Houck argues that the district court improperly created a

balancing test for ruling on a Rule 12(b)(6) motion and that we

should “summarily reject[]” it because “it has no legal basis

and is logically unworkable.”                 And as to the court’s finding

that the complaint was factually insufficient, she argues simply

that the complaint did sufficiently allege that the Substitute

Trustee   had    notice    of    her    bankruptcy     petition,          pointing    to

numerous paragraphs in her complaint.

     It   is    well    established      that    a   motion    filed       under    Rule

12(b)(6) challenges the legal sufficiency of a complaint, see

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009), and

that the legal sufficiency is determined by assessing whether

the complaint contains sufficient facts, when accepted as true,

                                          23
to “state a claim to relief that is plausible on its face,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                    This plausibility

standard requires only that the complaint’s factual allegations

“be enough to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

     In   light    of   these      well-established        principles,     we    agree

with Houck that the district court’s articulated standard was

erroneous.     While the court correctly accepted the complaint’s

factual     allegations       as   true,        it    incorrectly    undertook        to

determine whether a lawful alternative explanation appeared more

likely.     To survive a motion to dismiss, a plaintiff need not

demonstrate     that    her    right      to    relief    is    probable   or    that

alternative     explanations        are    less       likely;   rather,    she   must

merely advance her claim “across the line from conceivable to

plausible.”       Twombly, 550 U.S. at 570.               If her explanation is

plausible, her complaint survives a motion to dismiss under Rule

12(b)(6),     regardless      of    whether      there    is    a   more   plausible

alternative    explanation.          The       district    court’s    inquiry    into

whether an alternative explanation was more probable undermined

the well-established plausibility standard.

     Turning to Houck’s complaint, it sought to state a claim

for relief under 11 U.S.C. § 362(k), which, as we have noted,

creates   a   cause     of    action      for    an    individual    injured     by    a

                                           24
violation of the automatic stay imposed by § 362(a).                            To recover

under § 362(k), a plaintiff must show (1) that the defendant

violated the stay imposed by § 362(a), (2) that the violation

was    willful,          and   (3)    that    the      plaintiff   was    injured      by   the

violation.           See, e.g., Garden v. Cent. Neb. Hous. Corp., 719

F.3d 899, 906 (8th Cir. 2013).

       The        district      court       acknowledged     that    Houck’s     complaint

adequately alleged that the Substitute Trustee violated the stay

imposed       by     §    362(a).           But   the     court    determined    that       the

complaint insufficiently alleged that the Substitute Trustee had

notice       of    Houck’s       second      bankruptcy     petition      and   thus    acted

willfully when it sold her homestead in foreclosure.                             The court

did    not     address         the   Substitute        Trustee’s    additional      argument

that the complaint also failed to allege adequately that Houck

had    been       injured      by    the    automatic-stay        violation.      Upon      our

examination of the complaint, however, we conclude that neither

position can be sustained, as the complaint adequately alleged

that     the       Substitute        Trustee        had   notice    of    Houck’s      second

bankruptcy petition and that Houck sustained injury as a result

of the violation.

       By way of background, the complaint alleged that LifeStore

was    Houck’s       lender;         that    Grid      Financial    was   the   collection

agency for LifeStore; that the Substitute Trustee conducted the

foreclosure sale on behalf of LifeStore and Grid Financial; and

                                                  25
that the Hutchens Law Firm represented these defendants in the

foreclosure proceedings.

       The complaint then alleged that on December 16, 2011, Houck

filed a Chapter 13 bankruptcy petition “to stop the foreclosure

and keep the homestead.”         Compl. ¶ 62.         It alleged that in her

bankruptcy     petition,     Houck    “noticed      LifeStore    Bank,”    Compl.

¶ 64, and that, on the same day that Houck filed the petition,

her husband “called [the Hutchens Law Firm] and notified them of

the bankruptcy filing,” Compl. ¶ 65.               It detailed that call as

follows:

       [Houck’s husband] told the person who answered the
       phone that [Houck] had filed her bankruptcy petition.
       The person on the phone said, “Hold on.”     She then
       told him that she pulled up the file for Diana Houck
       and acknowledged that they had a file for her.
       [Houck’s husband] gave her the new bankruptcy case
       number at that time.   He mentioned that it was a new
       filing, filed that day. That was the end of the phone
       call.

Compl. ¶ 65.     The complaint further alleged that on the same day

that   Houck   filed   the    petition,      her    husband     also   “contacted

LifeStore by telephone and spoke with Anne Jones.”                 Compl. ¶ 66.

And it also detailed that call as follows:

       He told her that [Houck] had filed a bankruptcy
       [petition] that day. Ms. Jones said that people often
       claim to have filed a bankruptcy without actually
       filing and that [LifeStore] intended to wait for the
       Court’s notice, or words to that effect.

Compl.   ¶ 66.       The   complaint     further      alleged    that,    “[u]pon

information    and   belief[,]       LifeStore     received   notice     from   the

                                        26
AACER system of the bankruptcy filing on December 16, 2011, the

date that [Houck] filed the petition.”                         Compl. ¶ 67.         Finally,

it   alleged     that       the     defendants       “were    noticed    of     the      second

petition      the     same    way      they    were    under    notice     of      the    first

petition.”       Compl. ¶ 69.             Based on these allegations of notice,

the complaint concluded that the defendants “violated 11 U.S.C.

§ 362 by intentionally and knowingly foreclosing on [Houck’s]

real    property       while        they     knew     that   [Houck]     was       under    the

protection       of    the     automatic        stay.”         Compl.    ¶ 93       (emphasis

added).       It is difficult to imagine that a court could demand

more specificity with respect to the allegations of notice than

the details that Houck provided in her complaint.

       With    respect       to     the    Substitute        Trustee’s     argument        that

Houck     failed      to     allege        injury,     the    complaint       is    likewise

adequately       detailed.             The     complaint       alleged     that       Houck’s

homestead      was     sold       in   violation       of    the   automatic        stay    on

December 20, 2011, to Fannie Mae, the insurer of LifeStore’s

loan, although the exhibits to the complaint show that it was

“Life    Store       Bank     c/o      Grid    Financial       Services,      Inc.,”       that

purchased the property.                   Compl. ¶ 74 & Ex. K.             The complaint

further alleged that, “[u]pon information and belief, [Fannie

Mae] returned the homestead to LifeStore,” which “is presently

attempting to develop the land for sale.”                           Compl. ¶¶            86-87.



                                               27
Finally, with respect to how the violation of the stay injured

her, the complaint alleged:

      Because [Houck] and [her husband] were forced to move
      from the homestead to a smaller cabin, they suffered
      unreasonable loss including but not limited to:

           a)   Loss of the rental income from the
                smaller  cabin  as  [Houck] and  [her
                husband] were forced to move into the
                cabin.

           b)   Loss of [Houck’s] grandmother’s antiques
                as there was nowhere to store them.

           c)   Loss of value of four collector cars as
                they are no longer being stored in a
                garage.

           d)   Loss of   income      from   [Houck’s]    produce
                stand.

           e)   Loss of barn where [Houck] kept farm
                equipment and vegetables prior to sale.

           f)   Loss of   furniture        because   of   smaller
                space.

           g)   Loss of all of their seasonal clothing
                because of loss of storage space.

           h)   Lost    all   of    their   sentimental
                possessions because of loss of storage
                space.

           i)   Emotional injury.

Compl. ¶ 89.

      In sum, we conclude that the complaint alleged facts that

more than adequately support Houck’s claims (1) that she gave

the   defendants,   including   the    Substitute    Trustee   through   its

attorneys, notice of her December 16, 2011 bankruptcy filing and


                                      28
(2) that as a result of the defendants’ violation of the stay,

she was injured.

    Rather       than   address      Houck’s       factual     allegations      in    any

detail,    the   Substitute      Trustee          argues    that     Houck   failed    to

allege    that   she    provided       it    with    notice     of    her    bankruptcy

petition in writing, which, it argues, she was required to do

under 11 U.S.C. § 342(c)(1) (“If notice is required to be given

by the debtor to a creditor . . . , such notice shall contain

the name, address, and last 4 digits of the [social security]

number of the debtor”).              The Substitute Trustee reasons that,

because it did not receive such written notice before it sold

Houck’s   homestead,      it    could       not    have    willfully    violated      the

automatic      stay.          This     argument,           however,     distorts      the

requirements of § 362(k), which does not include any provision

that a particular form of notice be given.                         Rather, it imposes

liability for a willful violation of the automatic stay.                               We

agree with Houck that, because the complaint alleges that the

Substitute Trustee had actual notice of her December 16, 2011

bankruptcy petition when it sold her homestead, it sufficiently

alleges that the Substitute Trustee’s sale of her homestead on

December 20 with such notice was willful.                     See Alan N. Resnick &

Henry J. Sommer, 3 Collier on Bankruptcy ¶ 362.02, at 362-21

(16th    ed.   2011)    (“A    party    that       has     received    notice   of    the

bankruptcy case, even if only oral notice, can be sanctioned for

                                            29
violation of the stay”); see also ZiLOG, Inc. v. Corning (In re

ZiLOG, Inc.), 450 F.3d 996, 1008 (9th Cir. 2006) (“‘[A] party

with    knowledge    of      bankruptcy        proceedings         is     charged     with

knowledge    of   the     automatic      stay’     for       purposes      of     awarding

damages under [§ 362(k)]” (quoting Knupfer v. Lindblade (In re

Dyer), 322 F.3d 1178, 1191 (9th Cir. 2003))).

       At bottom, we conclude that Houck stated a plausible claim

for relief under § 362(k).


                                          V

       As an alternative ground for dismissal of Houck’s claims,

the Substitute Trustee contends that Houck was not an “eligible

debtor” when she filed her second bankruptcy petition within 180

days   of   her   first      petition     and     therefore         that       the   second

petition,    filed   on    December      16,    2011,        did   not     automatically

trigger the stay under § 362(a).

       It is true that even though the automatic stay generally

operates    “without      the    necessity      for     judicial         intervention,”

Sunshine Dev., Inc. v. FDIC, 33 F.3d 106, 113 (1st Cir. 1994),

certain filings do not trigger the stay.                     For example, a filing

under 11 U.S.C. § 301, like Houck’s Chapter 13 petitions, does

not operate as a stay “of any act to enforce any lien against or

security    interest    in      real   property    .     .    .    if    the    debtor   is

ineligible under [11 U.S.C. §] 109(g) to be a debtor in a case


                                         30
under [Title 11].”         11 U.S.C. § 362(b)(21)(A).                   Section 109(g)

in turn provides in relevant part:

      Notwithstanding any other provision of this section,
      no individual . . . may be a debtor under this title
      who has been a debtor in a case pending under this
      title at any time in the preceding 180 days if --

              (1) the case was dismissed by the court for
                  willful failure of the debtor to abide
                  by orders of the court, or to appear
                  before the court in proper prosecution
                  of the case . . . .

The 180-day filing ban is “an extraordinary statutory remedy for

perceived abuses of the [Bankruptcy] Code.”                       Frieouf v. United

States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir. 1991)

(second emphasis added) (citation and internal quotation marks

omitted).

      While Houck’s second bankruptcy petition was filed within

180   days     after     the    dismissal      of   her     first       petition,    the

Substitute Trustee has not shown that the first petition was

dismissed      because     Houck      willfully     failed        to    abide   by   the

bankruptcy court’s orders or to appear in proper prosecution of

her   case.      Indeed,       the    record   shows   to    the       contrary.     The

bankruptcy     court     dismissed      Houck’s     first    petition,      which    she

filed pro se, because she “failed to file certain schedules,

statements, or other documents.”               It made no mention of Houck’s

failure   being    willful       --    i.e.,   knowing      and    deliberate.       And

tellingly, the bankruptcy court did not dismiss her case with



                                          31
prejudice, which bankruptcy courts “frequently” do when imposing

the 180-day filing ban authorized by § 109(g).                               See Colonial

Auto Ctr. v. Tomlin (In re Tomlin), 105 F.3d 933, 937 (4th Cir.

1997).

       Moreover, when Houck filed her second petition within 180

days of her first petition’s dismissal, no party to the second

petition       questioned         whether     Houck    was     an     eligible         debtor.

Similarly,       when     the      bankruptcy        court     ultimately          dismissed

Houck’s second petition, it did so because she failed to satisfy

§ 109(h)(1)’s         credit-counseling            requirement,       not    because        she

failed to qualify as a debtor pursuant to § 109(g)(1).

       Whether Houck was an eligible debtor when she filed her

second     petition          is    a     fact-bound        question        that     requires

evidentiary support.              Finding no such evidence in the record, we

reject     the        Substitute         Trustee’s         alternative           ground     for

dismissal.


                                              VI

       Based     on    its      conclusion      that       Houck’s    allegations           were

insufficient to state a claim under § 362(k), the district court

also     concluded       that     her    “state      law    claims        fail    as   well.”

Because    the    court      predicated       its    dismissal       of    the     state    law

claims on a finding that we now reverse, we vacate its order

dismissing       those    claims        as   well.     In    remanding       them      to   the


                                              32
district   court,   however,    we   express   no   opinion   as   to   their

merit.

                               *     *    *

     The judgment of the district court is vacated; the court’s

October 1, 2013 order dismissing Houck’s § 362(k) claim against

the Substitute Trustee is reversed; and the case is remanded for

further proceedings.

                               VACATED, REVERSED IN PART, AND REMANDED




                                     33